Title: To James Madison from Joseph Prentis, 18 December 1801 (Abstract)
From: Prentis, Joseph
To: Madison, James


18 December 1801, Williamsburg. Introduces his friend Dr. Barraud, whom he presumes to be visiting Washington regarding the hospital for invalid sailors in Norfolk. Believes Barraud merits any public appointment and is deserving of JM’s attentions.
 

   RC (ViU). 2 pp.



   Joseph Prentis (1754–1809) had served with JM on the Virginia Council of State and in the House of Delegates at various times between 1777 and 1788. From 1789 to his death he was a judge of the General Court (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:264 n. 1).

